                                                                                   E-FILED
                                                   Tuesday, 26 February, 2019 08:53:58 AM
                                                              Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
 FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

GABRIEL GONZALEZ,                 )
                                  )
           Plaintiff,             )
                                  )
      v.                          )     No. 18-cv-3044
                                  )
JBS Live Pork, LLC;               )
JBS USA, LLC; and                 )
SWIFT PORK COMPANY,               )
                                  )
           Defendants .           )

                                 OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      This matter comes before the Court on Plaintiff Gabriel Gonzalez’s

Motion to Compel Defendants’ Discovery Responses (d/e 24) (Motion). For

the reasons set forth below, the Motion is ALLOWED in part and DENIED

in part.

                             BACKGROUND

      Gonzalez was employed at a meat processing plant (Plant) located in

at 8295 Arenzville Road, Beardstown, Cass County, Illinois. Gonzalez

alleges that Defendants JBS USA, LLC, now known as JBS USA Lux S.A.

(JBS USA); JBS Live, LLC (JBS Live); and Swift Pork Company (Swift)

jointly employed him at the Plant. Gonzalez alleges that the Defendants

employed more than 50 employees within 75 miles of the Plant, and so,
                               Page 1 of 57
were subject to the requirements of the Family Medical Leave Act (FMLA),

29 U.S.C. §§ 2611(2)(B) and 2611(4). Gonzalez alleges that he worked at

the Plant for more than a year, and so, was entitled to leave under the

FMLA. See First Amended Complaint, ¶¶ 1-18.

      Gonzalez alleges that on or about March 1, 2016, he developed

headaches and began bleeding from the nose and mouth. Gonzalez went

to the emergency room at Passavant Hospital, Jacksonville, Illinois.

Emergency room staff determined that the symptoms were caused by high

blood pressure. Gonzalez was treated, but still had symptoms during the

month of March 2016. Gonzalez was absent from work numerous days in

March 2016 as a result of this condition. Gonzalez alleges that he promptly

notified Defendants several times of his need for FMLA leave due to his

condition. He alleges the Defendants fired him for excessive absences on

March 30, 2016, in violation of his rights under the FMLA. He alleges a

claim for interference with his rights under the FMLA and retaliation for

exercising his rights under the FMLA. He alleges that Defendants did not

act in good faith. He seeks back pay, prejudgment interest, liquidated

damages equal to his back pay and prejudgment interest, reinstatement or

front pay, and attorney’s fees. First Amended Complaint, ¶¶ 22-55 and

Prayer for Relief ¶¶ A-E.

                                Page 2 of 57
     On September 4, 2018, Gonzalez serve interrogatories and requests

to produce on all three Defendants. On November 9, 2018, the Defendants

provided written responses. Gonzalez found the responses to be deficient.

The parties’ counsel met and conferred to resolve the dispute without court

action, but disputes remain. Gonzalez, therefore, filed this Motion.

     The Court addresses the disputed discovery requests in order. The

Court addresses the discovery requests to JBS USA and JBS Live together

and then addresses the disputed discovery requests to Swift.

                          JBS USA and JBS LIVE

Requests to Produce to JBS USA and JBS LIVE

     Gonzalez asks the Court to compel JBS USA and JBS Live to provide

responsive documents to Requests to Produce (Requests) 1, 2, 3, 4, 5, 7,

8, 9 ,10, 11, 14, 15, 17, 18, 19, 20, 22, 24, 25, 27. The Court addresses

the disputed request as follows.

Request 1

     Request 1 asks for a copy of the articles of incorporation of

Defendants JBS USA and JBS Live respectively.

Motion, Group Exhibit 2, JBS USA Request Response, 24-2 at 24 of 71;

Motion, Group Exhibit 2, Defendant JBS Live, LLC’s Responses to




                                Page 3 of 57
Plaintiff’s First Set of Requests to Produce (JBS Live Request Response),

24-2 at 48 of 71.1 JBS USA responded:

       Response: JBS USA objects to this request, pursuant to
       Federal Rule of Civil Procedure 26(b)(1), on the grounds that it
       is overbroad and not relevant to the subject matter of this action
       nor is it proportional to the needs of the case as at all times
       relevant to this action, Plaintiff was an employee of Swift Pork
       Company and was not an employee of JBS USA.

JBS USA Request Response, 24-2 at 24 of 71; accord JBS Live Request

Response, 24-2 at 48 of 71.

       The request to JBS Live and the response were similar. The only

differences were the references to JBS Live instead of JBS USA. JBS

Request Response, 24-2 at 24 of 71. Throughout, Gonzalez’s requests

and interrogatories to JBS Live and JBS Live’s responses, the only

differences were references to JBS Live instead of JBS USA. The Court,

therefore, does not quote the discovery requests directed to JBS Live

separately from the requests to JBS USA because such quotes would be

redundant.

       The Defendants argue that the requested documents are irrelevant

because only Swift employed Gonzalez. The Defendants have submitted a

Declaration of Nicholas White, General Counsel of Swift (Nicholas


1
 The Court uses the pagination assigned by the Court’s CM/ECF system in referring to Group Exhibit 2.
The CM/ECF pagination identifies the specific page in the Group Exhibit. Also, some documents in the
Group Exhibit 2 have no pagination.
                                          Page 4 of 57
Declaration). Exhibits to Defendants’ Opposition to Plaintiff’s Motion to

Compel (d/e 27), Exhibit C, Nicholas Declaration. Nicholas states that JBS

USA is now a Luxembourg business entity JBS USA Lux, S.A. Nicholas

further states that JBS USA is a holding company and parent corporation

that owns Swift. Nicholas states that Swift operates the Plant and

employed and discharged Gonzalez. Nicholas states that JBS Live is a

subsidiary of Swift. Nicholas states that JBS Live operates live animal

operations. Nicholas states that JBS USA and JBS Live did not and do not

own the Plant and did not employ anyone at the Plant, including Gonzalez.

Nicholas Declaration, ¶¶1-4. The Defendants argue that the Defendants

should not be required to produce any documents related to the

organization of each Defendant or the relationship between each

Defendant because only Swift was Gonzalez’s employer and only Swift has

any potential liability on his FMLA claims.

      The Defendants’ objections to Interrogatory 1 are overruled.

Gonzalez alleges that the Defendants jointly employed him. Gonzalez

alleges several documents indicated that JBS owned the Plant and

employed him. Amended Complaint, ¶¶ 15-16. Those documents are

sufficient to put at issue whether the Defendants were joint employers.




                                Page 5 of 57
      If two entities are joint employers of an individual, then both entities

may be liable for violations of the FMLA. 29 C.F.R. § 825.106. Section

106 of the regulations lists factors for determining whether entities are joint

employers:

      a) Where two or more businesses exercise some control over
      the work or working conditions of the employee, the businesses
      may be joint employers under FMLA. Joint employers may be
      separate and distinct entities with separate owners, managers,
      and facilities. Where the employee performs work which
      simultaneously benefits two or more employers, or works for
      two or more employers at different times during the workweek,
      a joint employment relationship generally will be considered to
      exist in situations such as:

             (1) Where there is an arrangement between employers to
             share an employee's services or to interchange
             employees;

             (2) Where one employer acts directly or indirectly in the
             interest of the other employer in relation to the employee;
             or,

             (3) Where the employers are not completely
             disassociated with respect to the employee's employment
             and may be deemed to share control of the employee,
             directly or indirectly, because one employer controls, is
             controlled by, or is under common control with the other
             employer.

29 C.F.R. § 825.106. The Seventh Circuit has determined that these

factors do not “provide much guidance in determining the parameters of

what constitutes a joint-employment relationship.” Moldenhauer v.

Tazewell-Pekin Consolidated Communications Center, 536 F.3d 640, 644
                                 Page 6 of 57
(7th Cir. 2008); see also Papa v. Katy Industries, Inc., 166 F.3d 937, 939-40

(7th Cir. 1999); Cuff v. Trans States Holdings, Inc., 768 F.3d 605, 608 (7th

Cir. 2014). The Seventh Circuit has determined that generally joint

employer status turns primarily on whether each exercised control over the

working conditions of the employee:

        [W]e hold generally that for a joint-employer relationship to
        exist, each alleged employer must exercise control over the
        working conditions of the employee, although the ultimate
        determination will vary depending on the specific facts of each
        case.

Moldenhauer, 536 F.3d at 644; see also Whitaker v. Milwaukee County,

Wisconsin, 772 F.3d 802, 810 (7th Cir. 2014).2 The determination of joint

employment is “person specific.” Each claimed joint employer must

exercise control over the working conditions of the specific employee at

issue. Cuff, 768 F.3d at 608.

        Affiliated entities, such as parent and subsidiary corporations, may

also be subject to joint employer liability if “traditional conditions [are]

present for ‘piercing the veil’ to allow a creditor . . . to sue the parent or

other affiliate.” Papa, 166 F.3d at 940.3


2
  The Seventh Circuit has also indicated that a parent corporation or other affiliated business entity may
be liable if the parent or affiliated business directly committed the wrongful act. See Papa, 166 F.3d at
941. In this case, the wrongful act was wrongfully terminating Gonzalez. If JBS USA or JBS Live directly
fired Gonzalez they would have demonstrated sufficient control over the conditions of employment to be a
joint employer.
3
  Joint employer liability may also be found if “an organization divid[ed] itself into smaller entities with
fewer than the statutory minimum number of employees for the express purpose of avoiding FMLA
                                            Page 7 of 57
       In light of these legal principals, the articles of incorporation of JBS

USA and JBS Live may lead to evidence relevant to the question of

whether joint employer status may be appropriate under the piercing the

corporate veil theory. Whether companies maintain the corporate

formalities is a factor is deciding whether to pierce the corporate veil. See

Papa, 166 F.3d at 941. The Nicholas Declaration is not sufficient to avoid

compliance with the document request. Gonzalez is entitled to see the

documents and make his own analysis. The objection is overruled. JBS

USA and JBS Live are directed to produce the documents in Request 1.

Request 2

       Request 2 asks for a copy of the corporate bylaws of JBS USA. JBS

USA responded:

       Response: JBS USA objects to this request, pursuant to
       Federal Rule of Civil Procedure 26(b)(l), on the grounds that it
       is overbroad and not relevant to the subject matter of this action
       nor is it proportional to the needs of the case as at all times
       relevant to this action, Plaintiff was an employee of Swift Pork
       Company and was not an employee of JBS USA. JBS USA
       further objects to this request as vague, overbroad, and unduly
       burdensome because it is not limited to a relevant time period.




obligations.” Moldenhauer, 536 F.3d at 645. In this case, Swift admits that it was Gonzalez’s employer
and was subject to the FMLA. Defendants’ Answer to Plaintiff’s First Amended Complaint and Jury
Demand (d/e 13), ¶¶ 5, 9. The Defendants, therefore, have not subdivided operations to avoid coverage
by the FMLA.
                                          Page 8 of 57
JBS USA Request Response, 24-2 at 24 of 71 (emphasis in the original);

accord JBS Live Request Response, 24-2 at 48 of 71. The objections are

overruled in part and sustained in part. Bylaws may be relevant to whether

Gonzalez may pierce the corporate veil to establish joint employer liability.

Papa, 166 F.3d at 940. Gonzalez has agreed to modify his request to limit

the request to the time period from January 1, 2015 to December 31, 2016.

Motion, at 2. Defendants argue the time period should be limited to March

2016. Defendants’ Opposition to Plaintiff’s Motion to Compel (d/e 26)

(Opposition), at 4. The Court finds the two-year time limitation is

reasonable under the circumstances. Gonzalez is entitled to discover

information about the relationship between these entities, and each

relationship to employment at the plant. Gonzalez reasonably should be

entitled to information from a reasonable period of time to discover the

nature of this relationship. A month is too short for this purpose. Two

years is a reasonable amount of time that will not put an undue burden on

the Defendants. Defendants JBS USA and JBS Live are directed to

produce any corporate bylaws in effect for the period from January 1, 2015

to December 31, 2016.




                                Page 9 of 57
Request 3

      Request 3 asks for a copy of each Defendant’s organizational

structure. JBS USA responded:

      Response: JBS USA objects to this request, pursuant to
      Federal Rule of Civil Procedure 26(b)(1), on the grounds that it
      is overbroad and not relevant to the subject matter of this action
      nor is it proportional to the needs of the case because at all
      times relevant to this action, Plaintiff was an employee of Swift
      Pork Company and was not an employee of JBS USA. JBS
      USA further objects to this request as vague, overbroad, and
      unduly burdensome because it is not limited to a relevant time
      period.

JBS USA Request Response, 24-2 at 25 of 71 (emphasis in the original);

accord JBS Live Request Response, 24-2 at 49 of 71. The objections are

overruled in part and sustained in part. The organizational structure of

each entity may be relevant to whether Gonzalez may pierce the corporate

veil to establish joint employer liability. Papa, 166 F.3d at 940. Gonzalez

has agreed to modify his request to limit the request to the time period from

January 1, 2015 to December 31, 2016. Each of the Defendants JBS USA

and JBS Live is directed to produce copy of a document in its possession

that sets forth its organizational structure in effect for the period from

January 1, 2015 to December 31, 2016.

Request 4

      Request 4 to JBS USA asked for:

                                 Page 10 of 57
     Any and all documents, including personnel policies,
     personnel handbooks, memorandum which refer to Defendant
     JBS USA, LLC's company policies, including but not limited to,
     medical leave policies.

JBS USA Request Response, 24-2 at 25 of 71. JBS US responded:

     Response: JBS USA objects to this request, pursuant to
     Federal Rule of Civil Procedure 26(b)(1), on the grounds that it
     is overbroad and not relevant to the subject matter of this action
     nor is it proportional to the needs of the case as at all times
     relevant to this action, Plaintiff was an employee of Swift Pork
     Company and was not an employee of JBS USA. JBS USA
     further objects to this request as vague, overbroad, and unduly
     burdensome because it is not limited to a relevant time period.
     Subject to and without waiver of these objections, JBS USA
     states that it has no documents responsive to this request
     which would have applied to Plaintiff as he was not employed
     by JBS USA.

JBS USA Request Response, 24-2 at 25 of 71 (emphasis in the original);

accord, JBS Live Request Response, 24-2 at 49 of 71.

     The objections are sustained in part. JBS Live and JBS USA

objected to the request in its entirety. These documents may be relevant to

the extent the documents governed some aspect of Gonzalez’s

employment at the Plant. The central issue is whether JBS Live or JBS

USA controlled Gonzalez’s conditions of employment. Moldenhauer, 536

F.3d at 644. The JBS USA or JBS Live policies that related to operations

elsewhere from the Plant are not relevant and production of such

documents is not proportional to the needs of this case.

                               Page 11 of 57
     In this case, the issue of joint employment is person-specific. Cuff,

768 F.3d at 608. For purposes of discovery, Gonzalez should be entitled to

any responsive documents that applied to anyone working at the Plant.

Such documents if they exist might lead to relevant evidence of the extent

to which JBS USA or JBS Live controlled the employment of individuals at

the Plant, including Gonzalez. The Court orders JBS USA and JBS Live to

provide any responsive documents that applied to any person employed at

the Plant from January 1, 2015 to December 31, 2016.

     JBS USA and JBS Live responded that they did not have responsive

documents that applied to Gonzalez. This response is not sufficient.

These Defendants said succinctly that they had no responsive documents

in response to Requests 6, 12, 13, 21, 21, and 26. JBS USA and JBS Live

hedged their answers to this and other Requests. Thus, the Court requires

them to provide straightforward responses. If JBS USA or JBS Live have

no such documents that relate to the Plant, each may so state in each

supplemental response.

Request 5

     Request 5 asked JBS USA for:

     Any and all documents, including personnel policies, personnel
     handbooks, memorandum which refer to Defendant JBS USA,
     LLC's company policies, including but not limited to, medical

                              Page 12 of 57
      leave policies used at the 8295 Arenzville Road, Beardstown, IL
      62618 facility.

JBS USA Request Response, 24-2 at 25 of 71. JBS USA responded:

      Response: JBS USA objects to this request, pursuant to
      Federal Rule of Civil Procedure 26(b)(1), on the grounds that it
      is overbroad and not relevant to the subject matter of this action
      nor is it proportional to the needs of the case as at all times
      relevant to this action, Plaintiff was an employee of Swift Pork
      Company and was not an employee of JBS USA. JBS USA
      further objects to this request as vague, overbroad, and unduly
      burdensome because it is not limited to a relevant time period.
      Subject to and without waiver of these objections, JBS USA
      states that it has no documents responsive to this request
      which would have applied to Plaintiff as he was not employed
      by JBS USA and JBS USA does not have a facility located at
      8295 Arenzville Road, Beardstown, IL 62618.

JBS USA Request Response, 24-2 at 25 of 71 (emphasis in the original);

accord JBS Request Response, 24-2 at 49 of 71.

      The objections are sustained in part. For the reasons stated above,

relevant documents are those that relate to employment at the Plant. JBS

USA and JBS Live state that they do not have relevant responsive

documents because they do not have facilities at the Plant’s address. The

issue is not whether either has facilities at that location, but whether either

controlled the employment of individuals at that location. JBS USA and

JBS Live must produce responsive documents to Request 5 that applied to

any individual employed at the Plant from January 1, 2015 to December 31,



                                Page 13 of 57
2016. If no such responsive documents exist, each should so state in each

supplemental response.

Request 7

     Request 7 asked for:

     Any and all documents, including policies, memorandums
     regarding JBS USA, LLC’s attendance policy.

JBS USA Request Response, 24-2 at 26 of 71. JBS USA responded:

     Response: JBS USA objects to this request, pursuant to
     Federal Rule of Civil Procedure 26(b)(1), on the grounds that it
     is overbroad and not relevant to the subject matter of this action
     nor is it proportional to the needs of the case as at all times
     relevant to this action, Plaintiff was an employee of Swift Pork
     Company and was not an employee of JBS USA. JBS USA
     further objects to this request as vague, overbroad, and unduly
     burdensome because it is not limited to a relevant time period.
     Subject to and without waiver of these objections, JBS USA
     states that it has no documents responsive to this request
     which would have applied to Plaintiff as he was not employed
     by JBS USA.

JBS USA Request Response, 24-2 at 26 of 71 (emphasis in the original);

accord JBS Request Response, 24-2 at 50 of 71.

     The objections are sustained in part. For the reasons stated above,

documents related to operations other than at the Plant are not relevant

and production of those documents is not proportional to the needs of the

case. JBS USA and JBS Live must only produce responsive documents to

Request 7 if the documents applied to any individual employed at the Plant

                              Page 14 of 57
from January 31, 2015 to December 31, 2016. If no such responsive

documents exist, each should so state in each supplemental response.

Request 8

     Request 8 asked for:

     Any and all documents, including policies, memorandums
     regarding the attendance policy used at the 8295 Arenzville
     Road, Beardstown, IL 62618 facility.

JBS USA Request Response, 24-2 at 26 of 71. JBS USA responded:

     Response: JBS USA objects to this request, pursuant to
     Federal Rule of Civil Procedure 26(b)(1), on the grounds that it
     is overbroad and not relevant to the subject matter of this action
     nor is it proportional to the needs of the case as at all times
     relevant to this action, Plaintiff was an employee of Swift Pork
     Company and was not an employee of JBS USA. JBS USA
     further objects to this request as vague, overbroad, and unduly
     burdensome because it is not limited to a relevant time period.
     Subject to and without waiver of these objections, JBS USA
     states that it has no documents responsive to this request
     which would have applied to Plaintiff as he was not employed
     by JBS USA and JBS USA does not have a facility located at
     8295 Arenzville Road, Beardstown, IL 62618.

JBS Response Request, 24-2 at 26-27 of 71 (emphasis in the original);

accord JBS Request Response, 24-2 at 50-51 of 71.

     The objections are sustained in part. For the reasons stated above,

documents related to operations other than at the Plant are not relevant

and production of those documents is not proportional to the needs of the

case. JBS USA and JBS Live must produce responsive documents to

                              Page 15 of 57
Request 8 that applied to any individual employed at the Plant from

January 1, 2015 to December 31, 2016. If no such responsive documents

exist, each should so state in each supplemental response.

Request 9

     Request 9 asked for:

     Any and all documents, including policies, memorandums
     regarding JBS USA, LLC's FMLA policy and/or procedure and
     any criteria used to assess requests.

JBS USA Request Response, 24-2 at 27 of 71. JBS USA responded:

     Response: JBS USA objects to this request, pursuant to
     Federal Rule of Civil Procedure 26(b)(1), on the grounds that it
     is overbroad and not relevant to the subject matter of this action
     nor is it proportional to the needs of the case as at all times
     relevant to this action, Plaintiff was an employee of Swift Pork
     Company and was not an employee of JBS USA. JBS USA
     further objects to this request as vague, overbroad, and unduly
     burdensome because it is not limited to a relevant time period.
     Subject to and without waiver of these objections, JBS USA
     states that it has no documents responsive to this request
     which would have applied to Plaintiff as he was not employed
     by JBS USA.

JBS USA Request Response, 24-2 at 27 of 71 (emphasis in the original);

accord JBS Live Request Response, 24-2 at 51 of 71.

     The objections are sustained in part. For the reasons stated above,

documents related to operations other than at the Plant are not relevant

and production of those documents is not proportional to the needs of the

case. JBS USA and JBS Live must produce responsive documents to
                              Page 16 of 57
Request 9 that applied to any individual employed at the Plant from

January 1, 2015 to December 31, 2016. If no such responsive documents

exist, each should so state in each supplemental response.

Request 10

     Request 10 asked for:

     Any and all documents, including policies, memorandums
     regarding the FMLA policy and/or procedure and any criteria
     used to assess requests at the 8295 Arenzville Road,
     Beardstown, IL 62618 facility.

JBS USA Request Response, 24-2 at 27 of 71. JBS USA responded:

     Response: JBS USA objects to this request, pursuant to
     Federal Rule of Civil Procedure 26(b)(1), on the grounds that it
     is overbroad and not relevant to the subject matter of this action
     nor is it proportional to the needs of the case as at all times
     relevant to this action, Plaintiff was an employee of Swift Pork
     Company and was not an employee of JBS USA. JBS USA
     further objects to this request as vague, overbroad, and unduly
     burdensome because it is not limited to a relevant time period.
     Subject to and without waiver of these objections, JBS USA
     states that it has no documents responsive to this request
     which would have applied to Plaintiff as he was not employed
     by JBS USA and JBS USA does not have a facility located at
     8295 Arenzville Road, Beardstown, IL 62618.

JBS Request Response, 24-2 at 27 of 71 (emphasis in the original); accord

JBS Request Response, 24-2 at 51 of 71.

     The objections are sustained in part. JBS USA and JBS Live state

that they do not have relevant responsive documents because they do not

have facilities at the Plant’s address. The issue is not whether either has
                               Page 17 of 57
facilities at that location, but whether either controls the employment of

individuals at that location. JBS USA and JBS Live, therefore, must

produce responsive documents to Request 10 that applied to any individual

employed at the Plant from January 1, 2015 to December 31, 2016. If no

such responsive documents exist, each should so state in each

supplemental response.

Request 11

      Request 11 asked for:

      Any and all correspondence, including e-mail and faxes,
      between JBS Live Pork, LLC, JBS USA, LLC and Swift Pork
      Company regarding leave policy and/or its' (sic) administration,
      including but not limited to FMLA.

JBS USA Request Response, 24-2 at 27 of 71. JBS USA responded:

      Response: JBS USA objects to this request, pursuant to
      Federal Rule of Civil Procedure 26(b)(1), on the grounds that it
      is overbroad and not relevant to the subject matter of this action
      nor is it proportional to the needs of the case as at all times
      relevant to this action, Plaintiff was an employee of Swift Pork
      Company and was not an employee of JBS USA. JBS USA
      further objects to this request as vague, overbroad, and unduly
      burdensome because it is not limited to a relevant time period
      or relevant subject matter. JBS USA further objects to this
      request to the extent it seeks information which is protected by
      the attorney-client privilege and/or the work-product doctrine.

JBS USA Request Response, 24-2 at 28 of 71 (emphasis in the original) ;

accord JBS Request Response, 24-2 at 52 of 71.



                                Page 18 of 57
        The objections are sustained in part and overruled in part. The issue

is whether the Defendants each controlled Gonzalez’s employment at the

Plant. Communications between the Defendants regarding leave policy,

including FMLA policy, at the Plant may lead to relevant evidence of control

over employment policies that affected Gonzalez. The Court orders

Defendants JBS USA and JBS Live to produce correspondence, including

e-mail and faxes, between JBS Live Pork, LLC, JBS USA, LLC and Swift

Pork Company regarding leave policy and/or its administration at the Plant,

including but not limited to FMLA, from January 1, 2015 to December 31,

2016.

        Defendants’ JBS USA and JBS Live’s objections based on a claim

that documents are protected by the attorney-client or work-product

privileges is overruled. A claim of privilege is not a basis to object.

Defendants JBS USA and JBS Live may withhold documents protected by

privilege but must provide a privilege log that meets the requirements of

Federal Rule of Civil Procedure 26(b)(5)(a).

Request 14

        Request 14 to JBS USA asked for:

        Any and all documents, including spreadsheets and reports
        used by Defendant JBS USA, LLC to track leave, including but
        not limited to FMLA.

                                Page 19 of 57
JBS USA Request Response, 24-2 at 29 of 71. JBS USA responded:

     Response: JBS USA objects to this request, pursuant to
     Federal Rule of Civil Procedure 26(b)(1), on the grounds that it
     is overbroad and not relevant to the subject matter of this action
     nor is it proportional to the needs of the case as at all times
     relevant to this action, Plaintiff was an employee of Swift Pork
     Company and was not an employee of JBS USA. JBS USA
     further objects to this request as vague, overbroad, and unduly
     burdensome because it is not limited to a relevant time period.
     Subject to and without waiver of these objections, JBS USA
     states that it has no documents responsive to this request
     which would have applied to Plaintiff as he was not employed
     by JBS USA.

JBS USA Request Response, 24-2 at 29 of 71 (emphasis in the original);

accord JBS Request Response, 24-2 at 53 of 71.

     The objections are sustained in part. For the reasons discussed

above, Defendants JBS USA and JBS Live are directed to produce any and

all documents, including spreadsheets and reports used by Defendant JBS

USA, LLC to track leave at the Plant between January 1, 2015 and

December 31, 2016, including but not limited to FMLA. If either JBS USA

and JBS Live have no responsive documents, the respective Defendants

should so state in its supplemental response.

Request 15

     Request 15 to JBS USA asked for:

     Any and all documents including but not limited to logs or
     records that indicate entry access by Plaintiff Gabriel Gonzalez,
     either manually, via keycard, finger or hand scan or any other
                              Page 20 of 57
     method, to the facility at 8295 Arenzville Road, Beardstown, IL
     62618.

JBS USA Request Response, 24-2 at 29 of 71. JBS USA responded:

     Response: JBS USA objects to this request, pursuant to
     Federal Rule of Civil Procedure 26(b)(1), on the grounds that it
     is overbroad and not relevant to the subject matter of this action
     nor is it proportional to the needs of the case as at all times
     relevant to this action, Plaintiff was an employee of Swift Pork
     Company and was not an employee of JBS USA. JBS USA
     further objects to this request as vague, overbroad, and unduly
     burdensome because it is not limited to a relevant time period.
     Subject to and without waiver of these objections, JBS USA
     states that it has no documents responsive to this request
     which would have applied to Plaintiff as he was not employed
     by JBS USA and JBS USA does not have a facility located at
     8295 Arenzville Road, Beardstown, IL 62618.

JBS USA Request Response, 24-2 at 29 of 71 (emphasis in the original);

accord JBS Request Response, 24-2 at 53 of 71.

     The objections are overruled except to the extent that the responsive

documents are limited to documents that indicate access to the Plant by

Plaintiff Gonzalez between January 1, 2015 and December 31, 2016. Such

documents may lead to relevant evidence of whether JBS USA or JBS Live

had some control over the access to the Plant. The request is narrowly

tailored. The Court only added the two-year time limit. If JBS USA and

JBS Live have no responsive documents, they can say so.

Request 17

Request 17 to JBS USA asked for:
                              Page 21 of 57
     Any and all termination documents for any employee
     terminated based on the attendance policy, including but not
     limited to attendance points at the facility at 8295 Arenzville
     Road, Beardstown, IL 62618.

JBS USA Request Response, 24-2 at 30 of 71. JBS USA responded:

     Response: JBS USA objects to this request, pursuant to
     Federal Rule of Civil Procedure 26(b)(1), on the grounds that it
     is overbroad and not relevant to the subject matter of this action
     nor is it proportional to the needs of the case as at all times
     relevant to this action, Plaintiff was an employee of Swift Pork
     Company and was not an employee of JBS USA. JBS USA
     further objects to this request as vague, overbroad, and unduly
     burdensome because it is not limited to a relevant time period.
     Subject to and without waiver of these objections, JBS USA
     states that it has no documents responsive to this request
     which would have applied to Plaintiff as he was not employed
     by JBS USA and JBS USA does employ individuals at a facility
     located at 8295 Arenzville Road, Beardstown, IL 62618.

JBS USA Request Response, 24-2 at 30 of 71 (emphasis in the original);

accord JBS Request Response, 24-2 at 54 of 71.

     The objections are sustained in part. The request is overly broad and

not proportional to the needs of the case because the request is not limited

to terminations at the Plant between January 31, 2015 and December 31,

2016. Such documents might lead to relevant evidence that these

Defendants had some control over the employees at the Plant. The Court

directs JBS USA and JBS Live to produce any and all termination

documents for any employee terminated at the Plant between January 31,

2015 and December 31, 2016 based on the attendance policy, including
                               Page 22 of 57
but not limited to attendance points. If either JBS USA and JBS Live has

no such documents, it may say so in its supplemental response.

Request 18

     Request 18 to JBS USA asked for:

     Any and all correspondence, including e-mail and faxes,
     between JBS Live Pork, LLC, JBS USA, LLC and Swift Pork
     Company regarding discipline, including but not limited to
     termination.

JBS USA Request Response, 24-2 at 30 of 71. JBS Live responded:

     Response: JBS USA objects to this request, pursuant to
     Federal Rule of Civil Procedure 26(b)(1), on the grounds that it
     is overbroad and not relevant to the subject matter of this action
     nor is it proportional to the needs of the case as at all times
     relevant to this action, Plaintiff was an employee of Swift Pork
     Company and was not an employee of JBS USA. JBS USA
     further objects to this request as vague, overbroad, and unduly
     burdensome because it is not limited to a relevant time period
     or relevant subject matter. JBS USA further objects to this
     request to the extent it seeks information which is protected by
     the attorney-client privilege and/or the work-product doctrine.

JBS USA Request Response, 24-2 at 30 of 71 (emphasis in the original);

accord JBS Request Response, 24-2 at 54 of 71.

     The objections are sustained because the request is not limited to

documents related to employee discipline at the Plant. The request asks

for information from every facility throughout the United States. See

Amended Complaint, ¶ 11 (JBS USA is one of the largest meat processing

companies in the world with locations throughout the United States.).
                               Page 23 of 57
Request 18 is also redundant of Request 19. Both ask for “Any and all

correspondence, including e-mail and faxes, between JBS Live Pork, LLC,

JBS USA, LLC and Swift Pork Company regarding discipline.”

Request 19

     Request 19 asked JBS USA for:

     Any and all correspondence, including e-mail and faxes,
     between JBS Live Pork, LLC, JBS USA, LLC and Swift Pork
     Company regarding discipline, including but not limited to
     termination based on the attendance policy, including but not
     limited to attendance points at 8295 Arenzville Road,
     Beardstown, IL 62618.

JBS USA Request Response, 24-2 at 30 of 71. JBS USA responded:

     Response: JBS USA objects to this request, pursuant to
     Federal Rule of Civil Procedure 26(b)(1), on the grounds that it
     is overbroad and not relevant to the subject matter of this action
     nor is it proportional to the needs of the case as at all times
     relevant to this action, Plaintiff was an employee of Swift Pork
     Company and was not an employee of JBS USA. JBS USA
     further objects to this request as vague, overbroad, and unduly
     burdensome because it is not limited to a relevant time period
     or relevant subject matter. JBS USA further objects to this
     request to the extent it seeks information which is protected by
     the attorney-client privilege and/or the work-product doctrine.

JBS USA Request Response, 24-2 at 31 of 71 (emphasis in the original)

accord JBS Request Response, 24-2 at 55 of 71.

     The objections are sustained to the extent that the request is not

limited to discipline at the Plant. The Court directs Defendants JBS USA

and JBS Live to produce any and all correspondence, including e-mail and
                              Page 24 of 57
faxes, between JBS Live Pork, LLC, JBS USA, LLC and Swift Pork

Company regarding discipline at the Plant between January 1, 2015 and

December 31, 2016, including but not limited to termination based on the

attendance policy, including but not limited to attendance points. Such

documents may provide information relevant to the issue of which entity

controlled employment at the Plant.

     Again, the Defendants’ objections based on claims of privilege are

overruled. Defendants may withhold responsive privileged documents but

must produce a proper privilege log. Fed. R. Civ. P. 26(b)(5)(a).

Request 20

     Request 20 to JBS USA asked for:

     Any and all telephone records for the "absentee line" provided
     by Defendant JBS USA, LLC to its' employees for the facility at
     8295 Arenzville Road, Beardstown, IL 62618

JBS USA Request Response, 24-2 at 31 of 71. JBS USA responded:

     Response: JBS USA objects to this request, pursuant to
     Federal Rule of Civil Procedure 26(b)(1), on the grounds that it
     is overbroad and not relevant to the subject matter of this action
     nor is it proportional to the needs of the case as at all times
     relevant to this action, Plaintiff was an employee of Swift Pork
     Company and was not an employee of JBS USA. JBS USA
     further objects to this request as vague, overbroad, and unduly
     burdensome because it is not limited to a relevant time period.
     Subject to and without waiver of these objections, JBS USA
     states that it has no documents responsive to this request
     which would have applied to Plaintiff as he was not employed

                               Page 25 of 57
     by JBS USA and JBS USA does not employ individuals at any
     facility located at 8295 Arenzville Road, Beardstown, IL 62618.

JBS USA Request Response, 24-2 at 31 of 71 (emphasis in the original);

accord JBS Request Response, 24-2 at 55 of 71.

     The objections are sustained to the extent that the question

presumes JBS USA or JBS Live has employees at the Plant. The Court

however directs Defendants JBS USA and JBS Live to produce all

telephone records for the "absentee line" provided to individuals employed

at the Plant between January 31, 2015 and December 31, 2016. The

information may, again, be relevant to the question of which entity

controlled the conditions of employment of Gonzalez. If either JBS USA or

JBS Live has no responsive documents, it may say so in its supplemental

response.

Request 22

     Request 22 to JBS USA asked for:

     Any and all FMLA denials by Defendant JBS USA, LLC for
     employees employed at its 8295 Arenzville Road, Beardstown,
     IL 62618 facility.

JBS USA Request Response, 24-2 at 32 of 71. JBS USA responded:

     Response: JBS USA objects to this request, pursuant to
     Federal Rule of Civil Procedure 26(b)(1), on the grounds that it
     is overbroad and not relevant to the subject matter of this action
     nor is it proportional to the needs of the case as at all times
     relevant to this action, Plaintiff was an employee of Swift Pork
                               Page 26 of 57
     Company and was not an employee of JBS USA. JBS USA
     further objects to this request as vague, overbroad, and unduly
     burdensome because it is not limited to a relevant time period.
     Subject to and without waiver of these objections, JBS USA
     states that it has no documents responsive to this request
     which would have applied to Plaintiff as he was not employed
     by JBS USA and JBS USA does not employ any individuals at
     any facility located at 8295 Arenzville Road, Beardstown, IL
     62618.

JBS USA Request Response, 24-2 at 32 of 71 (emphasis in the original);

accord JBS Request Response, 24-2 at 56 of 71.

     The objections are sustained to the extent that the question

presumes JBS USA or JBS Live has employees at the Plant. The Court

however directs Defendants JBS USA and JBS Live to produce any and all

FMLA leave denials for employees at the Plant between January 1, 2015

and December 31, 2016. If either JBS USA or JBS Live has no responsive

documents, it may say so in its supplemental response.

Request 24

     Request 24 to JBS USA asked for:

     Any and all documents that show the legal relationship between
     JBS Live Pork, LLC, JBS USA, LLC and Swift Pork Company.

JBS USA Request Response, 24-2 at 32 of 71. JBS USA responded:

     Response: JBS USA objects to this request, pursuant to
     Federal Rule of Civil Procedure 26(b)(1), on the grounds that it
     is overbroad and not relevant to the subject matter of this action
     nor is it proportional to the needs of the case because at all
     times relevant to this action Plaintiff was an employee of Swift
                              Page 27 of 57
      Pork Company and was not an employee of JBS Live Pork,
      LLC or JBS USA, LLC. JBS USA further objects to this request
      as vague, overbroad, and unduly burdensome because it is not
      limited to a relevant time period or relevant subject matter.

JBS USA Request Response, 24-2 at 32-33 of 71 (emphasis in the original)

accord JBS Request Response, 24-2 at 57 of 71.

      The Court sustains the objections that the request is not proportional

to the needs of the case. JBS USA and JBS Live will provide articles of

incorporation, bylaws, and copies of their corporate structure. In addition,

the Nicholas Declaration sets forth the legal relationship between the

Defendants. This information is sufficient. Ordering these Defendants to

produce additional documents at this time would be cumulative and not

proportional to the needs of the case.

Request 25

      Request 25 to JBS USA asked for:

      Any and all documents that show the business relationship
      between JBS Live Pork, LLC, JBS USA, LLC and Swift Pork
      Company.

JBS USA Request Response, 24-2 at 33 of 71. JBS USA responded:

      Response: JBS USA objects to this request, pursuant to
      Federal Rule of Civil Procedure 26(b)(1), on the grounds that it
      is overbroad and not relevant to the subject matter of this action
      nor is it proportional to the needs of the case because at all
      times relevant to this action Plaintiff was an employee of Swift
      Pork Company and was not an employee of JBS Live Pork,
      LLC or JBS USA, LLC. JBS USA further objects to this request
                               Page 28 of 57
     as vague, overbroad, and unduly burdensome because it is not
     limited to a relevant time period or relevant subject matter.

JBS Request Response, 24-2 at 33 of 71 (emphasis in the original); accord

JBS Request Response, 24-2 at 57 of 71.

     The Court sustains the objection that the request is vague and not

proportional to the needs of the case. The term “business relationship” is

undefined and vague. The request also is not limited to their relationship

with respect to employees at the Plant. The request is also cumulative for

the same reasons as Request 24.

Request 27

     Request 27 to JBS USA asked for:

     A copy of all business documents used by Defendant JBS USA,
     LLC including but not limited to letterhead and PAF Form
     (Personnel Action Form).

JBS USA Request Response, 24-2 at 33 of 71. JBS USA responded:

     Response: JBS USA objects to this request, pursuant to
     Federal Rule of Civil Procedure 26(b)(1), on the grounds that it
     is overbroad and not relevant to the subject matter of this action
     nor is it proportional to the needs of the case as at all times
     relevant to this action, Plaintiff was an employee of Swift Pork
     Company and was not an employee of JBS Live. JBS Live
     further objects to this request as vague, overbroad, and unduly
     burdensome because it is not limited to a relevant time period
     or subject matter.

JBS USA Request Response, 24-2 at 33 of 71 (emphasis in the original)

accord JBS Request Response, 24-2 at 58 of 71.
                               Page 29 of 57
      The Court sustains the objection that the request is overly broad and

not proportional to the needs of the case. A request for all business

documents is extremely broad and not at all limited to documents relevant

to this case. The Court, in its discretion, directs JBS USA and JBS Live to

produce a copy of its letterhead and any Personnel Action Form used

between January 1, 2015 and December 31, 2016. These documents may

be relevant or lead to relevant evidence about which entity controlled

employment decisions at the Plant. See Amended Complaint ¶ 16

(Gonzalez alleges that documents that he received during his employment,

including his termination letter, identified JBS as his employer).

      Interrogatories to JBS USA and JBS LIVE

      Gonzalez asks the Court to compel additional responses to

Interrogatories 3, 5, 13, and 15. The Court addresses each below.

Interrogatory 3

      Interrogatory 3 to JBS USA asked:

      Describe the process by which Defendant JBS USA, LLC
      notifies its employees that they are being disciplined for
      violation of the attendance policy.

Motion, Group Exhibit 2, Defendant JBS USA, LLC’s Answers to Plaintiff’s

First Set of Interrogatories (JBS USA Interrogatory Response), 24-2 at 37

of 71. JBS USA responded:

                                Page 30 of 57
      Answer: JBS USA objects to this interrogatory, pursuant to
      Federal Rule of Civil Procedure 26(b)(1), on the grounds that
      it is not relevant to the subject matter of this action nor is it
      proportional to the needs of the case as at all times relevant to
      this action, Plaintiff was an employee of Swift Pork Company
      and was not an employee of JBS USA. JBS USA further
      objects to this interrogatory as vague, overbroad, and unduly
      burdensome because it is not limited to a relevant time period.
      Subject to and without waiving these objections, JBS USA
      states that any JBS USA policies are wholly irrelevant to this
      action as they would not have applied to Plaintiff because he
      was at all relevant times an employee of Swift Pork Company
      and not an employee of JBS USA.

JBS Interrogatory Response, 24-2 at 37 of 71 (emphasis in the original);

accord Motion, Group Exhibit 2, Defendant JBS Live Pork, LLC’s Answers

to Plaintiff’s First Set of Interrogatories (JBS Live Interrogatory Response),

24-2 at 62 of 71.

      The objections are allowed in part. The issue is, again, whether JBS

USA or JBS Live controlled Gonzalez’s conditions of employment. Control

of employees at other facilities is irrelevant. As explained above, control of

persons employed at the Plant may lead to relevant evidence. The Court,

therefore, directs JBS USA and JBS Live to describe the process by which

Defendant JBS USA or JBS Live, respectively, has notified any person

employed at the Plant that such person is being disciplined for violation of

the attendance policy between January 1, 2015 and December 31, 2016. If




                                Page 31 of 57
either JBS USA or JBS Live has not done so, it should say so in its

supplemental answer.

Interrogatory 5

     Interrogatory 5 to JBS USA asked:

     Please state, in detail, Defendant JBS USA, LLC's policy and/or
     procedure governing medical leave requests, including the
     processing and determinations of those requests that are
     submitted by its employees. If the policy and/or procedure
     changed, please describe in detail when and what the
     change(s) occurred.

JBS USA Interrogatory Response, 24-2 at 38 of 71. JBS USA responded:

     Answer: JBS USA objects to this interrogatory, pursuant to
     Federal Rule of Civil Procedure 26(b)(1), on the grounds that
     it is not relevant to the subject matter of this action nor is it
     proportional to the needs of the case as at all times relevant to
     this action, Plaintiff was an employee of Swift Pork Company
     and was not an employee of JBS USA. JBS USA further
     objects to this interrogatory as vague, overbroad, and unduly
     burdensome because it is not limited to a relevant time period.
     Subject to and without waiving these objections, JBS USA
     states that any JBS USA policies are wholly irrelevant to this
     action as they would not have applied to Plaintiff because he
     was at all relevant times an employee of Swift Pork Company
     and not an employee of JBS USA.

JBS USA Interrogatory Response, 24-2 at 38 of 71 (emphasis in the

original) accord JBS Live Interrogatory Response, 24-2 at 63 of 71.

     The objection is again sustained in part to the extent the request

seeks information about persons not employed at the Plant. The Court

directs JBS USA and JBS Live to state, in detail, JBS USA or JBS Live’s
                              Page 32 of 57
policy and/or procedure governing medical leave requests that were

submitted by persons employed at the Plant between January 1, 2015 and

December 31, 2016, including the processing and determinations of those

requests. If the policy and/or procedure changed, please describe in detail

when and what change(s) occurred. If either JBS USA or JBS Live did not

any have policies or procedures that applied to any person employed at the

Plant during the relevant dates, it may say so in the supplemental

response.

Interrogatory 13

     Interrogatory 13 to JBS USA asked:

     Identify any employees of Defendant JBS USA, LLC at its' (sic)
     8295 Arenzville Road, Beardstown, IL 62618 location who
     requested medical leave(s) of absence, whether or not
     specified as FMLA leave, from January 2012 to the present
     date, and state for each employee whether his or her request
     was granted or denied, identify the people involved in making
     the decision, why the leave was granted or denied, and state
     whether Defendant required the employee to provide it with
     medical certification and whether the certification was given.

JBS USA Interrogatory Response, 24-2 at 41-42 of 71. JBS USA

responded:

     Answer: JBS USA objects to this interrogatory, pursuant to
     Federal Rule of Civil Procedure 26(b)(1), on the grounds that it
     is not relevant to the subject matter of this action nor is it
     proportional to the needs of the case as at all times relevant to
     this action, Plaintiff was an employee of Swift Pork Company
     and was not an employee of JBS USA. JBS USA further
                               Page 33 of 57
      objects to this request as overbroad and unduly burdensome
      because the time period specified is overbroad. Subject to and
      without waiver of these objections, JBS USA states that it does
      not have a facility located at 8295 Arenzville Road, Beardstown,
      IL 62618.

JBS USA Interrogatory Response, 24-2 at 42 of 71 (emphasis in the

original); accord JBS Live Interrogatory Response, 24-2 at 66 of 71.

      The objections are sustained in part. Gonzalez is entitled to know

whether JBS USA or JBS Live granted or denied any leave request for any

person employed at the Plant from January 1, 2012 to December 31, 2016.

The Court directs JBS USA and JBS Live to each state whether it granted

or denied any request for medical leave by any person employed at the

Plant from January 1, 2012, to December 31, 2016. If so, state for each

employee whether his or her request was granted or denied, identify the

people involved in making the decision, why the leave was granted or

denied, and state whether Defendant required the employee to provide it

with medical certification and whether the certification was given. If either

JBS USA or JBS Live did not grant or deny any such request for leave for a

person employed at the Plant during the relevant time, it should say so in

its supplemental response.

Interrogatory 15

      Interrogatory 15 to JBS USA asked:

                                Page 34 of 57
     List any and all employees who have been terminated since
     January 2012 for going over the maximum number of
     attendance points within a specific period, per the attendance
     policy and include the date of termination, the number of
     attendance points over the maxim um attendance points and
     the supervisors, management or any person in a position of
     authority who participated in the action.

JBS US Interrogatory Response, 24-2 at 43 of 71. JBS USA responded:

     Answer: JBS USA objects to this interrogatory, pursuant to
     Federal Rule of Civil Procedure 26(b)(1), on the grounds that it
     is not relevant to the subject matter of this action nor is it
     proportional to the needs of the case as at all times relevant to
     this action, Plaintiff was an employee of Swift Pork Company
     and was not an employee of JBS USA. JBS USA further
     objects to this request as overbroad and unduly burdensome
     because the time period specified is overbroad.

JBS Interrogatory Response, 24 -2 at 43 of 71 (emphasis in the original);

accord JBS Live Interrogatory Response, 24-2 at 57 of 71.

     The objections are allowed in part. Gonzalez is allowed to know

whether JBS USA or JBS Live terminated any person employed at the

Plant between January 1, 2012 and December 31, 2016. The Court directs

JBS USA and JBS Live to each list any and all persons employed at the

Plant that it terminated between January 1, 2012 and December 31, 2016

because such person went over the maximum number of attendance points

within a specific period, per the attendance policy and include the date of

termination, the number of attendance points over the maximum

attendance points and the supervisors, management, or any person in a
                               Page 35 of 57
position of authority who participated in the action. If either JBS USA or

JBS Live did not terminate any person employed at the Plant during the

relevant period, it may say so in its supplemental response.

                                     SWIFT

Requests to Produce to Swift

        Gonzalez asks the Court to compel additional responses to Requests

1, 2, 3, 11, 17, 18, 19, 20, 21, 22, 23, 24, 25, and 27. The Court addresses

each below.

Requests 1, 2, 3

        Requests 1, 2, and 3 are the same as the first three requests to JBS

USA and JBS Live: articles of incorporation, bylaws, and organizational

structure. Swift is directed to provide the requested documents for the

period from January 1, 2015 to December 31, 2016 for the reasons

discussed above with respect to the requests directed at JBS USA and JBS

Live.

Request 11

        Request 11 to Swift asked:

        Any and all correspondence, including e-mail and faxes,
        between JBS Live Pork, LLC, JBS USA, LLC and Swift Pork
        Company regarding leave policy and/or its' administration,
        including but not limited to FMLA.



                                Page 36 of 57
Motion, Group Exhibit 2, Defendant Swift Pork Company’s Responses to

Plaintiff’s First Set of Requests to Produce (Swift Request Response), 24-2

at 5 of 71. Swift responded:

      Response: Swift Pork objects to this request, pursuant to
      Federal Rule of Civil Procedure 26(b)(1), on the grounds that it
      is overbroad and not relevant to the subject matter of this action
      nor is it proportional to the needs of the case as at all times
      relevant to this action, Plaintiff was an employee of Swift Pork
      Company and was not an employee of JBS Live Pork, LLC or
      JBS USA, LLC. Swift Pork further objects to this request as
      vague, overbroad, and unduly burdensome because it is not
      limited to a relevant time period or relevant subject matter. Swift
      Pork further objects to this request to the extent it seeks
      information which is protected by the attorney-client privilege
      and/or the work-product doctrine.

Swift Request Response, at 24-2 5 of 71 (emphasis in the original).

      The objections are sustained in part and overruled in part. The issue

is whether the Defendants each controlled the conditions of Gonzalez’s

employment at the Plant. Communications between the Defendants

regarding leave policy, including FMLA policy, at the Plant may lead to

relevant evidence of control over employment policies that affected

Gonzalez. The Court orders Defendant Swift to produce correspondence,

including e-mail and faxes, between JBS Live, JBS USA and Swift

regarding leave policy and/or its' administration at the Plant from January 1,

2015 to December 31, 2016, including but not limited to FMLA leave.



                                Page 37 of 57
     Defendant Swift’s objections based on a claim that documents are

protected by the attorney-client or work-product privileges is overruled. A

claim of privilege is not a basis to object. Defendant Swift may withhold

documents protected by privilege but must provide a privilege log that

meets the requirements of Federal Rule of Civil Procedure 26(b)(5)(A).

Request 18

     Request 18 to Swift asked for:

     Any and all correspondence, including e-mail and faxes,
     between JBS Live Pork, LLC, JBS USA, LLC and Swift Pork
     Company regarding discipline, including but not limited to
     termination.

Swift Request Response, at 7 of 71. Swift responded:

     Response: Swift Pork objects to this request, pursuant to
     Federal Rule of Civil Procedure 26(b)(1), on the grounds that it
     is overbroad and not relevant to the subject matter of this action
     nor is it proportional to the needs of the case as at all times
     relevant to this action, Plaintiff was an employee of Swift Pork
     Company and was not an employee of JBS Live Pork, LLC or
     JBS USA, LLC. Swift Pork further objects to this request as
     vague, overbroad, and unduly burdensome because it is not
     limited to a relevant time period or relevant subject matter. Swift
     Pork further objects to this request to the extent it seeks
     information which is protected by the attorney-client privilege
     and/or the work-product doctrine.

Swift Request Response, 24-2 at 7 of 71 (emphasis in the original).

     The objections are sustained because the request is not limited to

documents related to employee discipline at the Plant. The request asks

                               Page 38 of 57
for information from every facility. Request 18 is also redundant of Request

19. Both ask for “Any and all correspondence, including e-mail and faxes,

between JBS Live Pork, LLC, JBS USA, LLC and Swift Pork Company

regarding discipline.”

Request 19

      Request 19 to Swift asked for:

      Any and all correspondence, including e-mail and faxes,
      between JBS Live Pork, LLC, JBS USA, LLC and Swift Pork
      Company regarding discipline, including but not limited to
      termination based on the attendance policy, including but not
      limited to attendance points at 8295 Arenzville Road,
      Beardstown, IL 62618.

Swift Request Response, 24-2 at 7 of 71. Swift responded:

      Response: Swift Pork objects to this request, pursuant to
      Federal Rule of Civil Procedure 26(b)(1), on the grounds that it
      is overbroad and not relevant to the subject matter of this action
      nor is it proportional to the needs of the case as at all times
      relevant to this action, Plaintiff was an employee of Swift Pork
      Company and was not an employee of JBS Live Pork, LLC or
      JBS USA, LLC. Swift Pork further objects to this request as
      vague, overbroad, and unduly burdensome because it is not
      limited to a relevant time period or relevant subject matter. Swift
      Pork further objects to this request to the extent it seeks
      information which is protected by the attorney-client privilege
      and/or the work-product doctrine.

Swift Request Response, 24-2 at 8 of 71 (emphasis in the original).

      The objections are sustained to the extent that the request is not

limited to discipline at the Plant. The Court directs Defendant Swift to

                                Page 39 of 57
produce Any and all correspondence, including e-mail and faxes, between

JBS Live, LLC, JBS USA, and Swift regarding discipline at the Plant

between January 1, 2015 and December 31, 2016, including but not limited

to termination based on the attendance policy, including but not limited to

attendance points. Such documents may provide information relevant to

the issue of which entity controlled employment at the Plant.

     Again, the Defendant’s objections based on claims of privilege are

overruled. Defendants may withhold responsive privileged documents but

must produce a proper privilege log. Fed. R. Civ. P. 26(b)(5)(a).

Request 20

     Request 20 to Swift asked for:

     Any and all telephone records for the "absentee line" provided
     by Defendant Swift Pork Company to its' (sic) employees for the
     facility at 8295 Arenzville Road, Beardstown, IL 62618.

Swift Request Response, 24-2 at 8 of 71. Swift responded:

     Response: Swift Pork objects to this request as vague,
     overbroad, and unduly burdensome because it is not limited to
     a relevant time period or relevant subject matter or specific
     employee or phone number.

Swift Request Response, 24-2 at 8 of 71 (emphasis in the original).

     The objections are sustained in part and overruled in part. The Court

directs Swift to produce the requested information for the time period from

January 1, 2015 to December 31, 2016. The records may be relevant to
                               Page 40 of 57
whether Gonzalez was treated differently from other employees who used

the “absentee line.” This evidence may be relevant to the claim of

retaliation if Swift singled Gonzalez out for different treatment for asserting

his rights under the FMLA.

      The evidence may also be relevant to whether Swift acted in good

faith. Gonzalez seeks liquidated damages against Defendants. Liquidated

damages are presumed unless the employer can demonstrate that it acted

in good faith and had reasonable grounds to believe that it did not violate

Gonzalez’s rights under the FMLA. If the Defendants cannot overcome this

presumption, the Court may, in its discretion, impose liquidated damages or

reduce the amount of liquidated damages. 29 U.S.C. § 2617(a)(1)(A)(iii).

Evidence of Swift’s treatment of other employees who used the absentee

line may lead to relevant evidence of whether Swift treated Gonzalez

differently because he asserted his rights under the FMLA. Such evidence

may relate to whether Swift acted in good faith in its treatment of Gonzalez

and whether it had a reasonable basis to believe it did not violate

Gonzalez’s rights.

Request 21

      Request 21 to Swift asked for:




                                Page 41 of 57
      Any and all communications, including but not limited to emails,
      memos faxes, and text messages referencing Plaintiff Gabriel
      Gonzalez.

Swift Request Response, 24-2 at 8 of 71. Swift responded:

      Response: Swift Pork objects to this request to the extent it
      seeks information which is protected by the attorney-client
      privilege and/or the work-product doctrine. Swift Pork further
      objects to this request as vague, overbroad, and unduly
      burdensome because it is not limited to a relevant time period
      or relevant subject matter.

Swift Request Response, 24-2 at 8 of 71.

      The objections are overruled in part. The Court directs Swift to

provide the responsive documents originally sent during the period from

January 1, 2015 to December 31, 2016. Swift again may withhold

responsive privileged documents but must provide a privilege log. Fed. R.

Civ. P. 26(b)(5)(A).

Request 22

      Request 22 to Swift asked for:

      Any and all FMLA denials by Defendant Swift Pork Company
      for employees employed at its 8295 Arenzville Road,
      Beardstown, IL 62618 facility.

Swift Request Response, 24-2 at 8 of 71. Swift responded:

      Response: Swift Pork objects to this request, pursuant to
      Federal Rule of Civil Procedure 26(b)(1), on the grounds that it
      is not relevant to the subject matter of this action nor is it
      proportional to the needs of the case because Plaintiff does not
      allege that he was treated differently than any other employee
                               Page 42 of 57
      employed by Swift Pork at its 8295 Arenzville Road,
      Beardstown, IL 62618 location. Information related to other
      employee medical leaves is wholly irrelevant to this action
      based upon the allegations contained in Plaintiff s complaint.
      Swift Pork further objects to this request as vague, overbroad,
      and unduly burdensome because it is not limited to a relevant
      time period.

Swift Request Response, 24-2 at 9 of 71. The objections are overruled in

part. Swift is directed to produce responsive documents for FMLA denials

between January 1, 2015 and December 31, 2016. The Court believes

Swift’s treatment of other FMLA requests may be relevant to the question

of whether Swift treated Gonzalez differently in retaliation for exercising his

rights under the FMLA.

Request 23

      Request 23 to Swift asked for:

      A copy of all contracts Defendant Swift Pork Company has
      entered into, including but not limited to loans, equipment,
      goods, personnel or otherwise for, on behalf of the 8295
      Arenzville Road, Beardstown, IL 62618 facility.

Swift Request Response, 24-2 at 24-2 9 of 71. Swift responded:

      Response: JBS Live (sic) objects to this request, pursuant to
      Federal Rule of Civil Procedure 26(b)(1), on the grounds that it
      is overbroad and not relevant to the subject matter of this action
      nor is it proportional to the needs of the case because Plaintiff s
      complaint contains no allegations relating to contracts entered
      into by Swift Pork and contracts unrelated to Plaintiff s
      employment are wholly unrelated to this action. Swift Pork
      further objects to this request as vague, overbroad, and unduly

                                Page 43 of 57
      burdensome because it is not limited to a relevant time period
      or relevant subject matter.

Swift Request Response, 24-2 at 24-2 9 of 71.

      The objection is sustained. A request for all contracts is overly broad

and not proportional to the needs of the case.

Request 24

      Request 24 to Swift asked for:

      Any and all documents that show the legal relationship between
      JBS Live Pork, LLC, JBS USA, LLC and Swift Pork Company.

Swift Request Response, 24-2 at 9 of 71. Swift responded:

      Response: Swift Pork objects to this request, pursuant to
      Federal Rule of Civil Procedure 26(b)(1), on the grounds that it
      is overbroad and not relevant to the subject matter of this action
      nor is it proportional to the needs of the case because at all
      times relevant to this action Plaintiff was an employee of Swift
      Pork Company and was not an employee of JBS Live Pork,
      LLC or JBS USA, LLC. Swift Pork further objects to this
      request as vague, overbroad, and unduly burdensome because
      it is not limited to a relevant time period or relevant subject
      matter.

Swift Request Response, 24-2 at 9 of 71 (emphasis in the original).

      The Court sustains the objections that the request is not proportional

to the needs of the case. Swift will provide articles of incorporation, bylaws,

and copies of their corporate structure in response to Requests 1-3. In

addition, the Nicholas Declaration sets forth the legal relationship between

the Defendants. This information is sufficient. Ordering Swift to produce
                                Page 44 of 57
additional documents at this time would be cumulative and not proportional

to the needs of the case.

Request 25

     Request 25 to Swift asked for:

     Any and all documents that show the business relationship
     between JBS Live Pork, LLC, JBS USA, LLC and Swift Pork
     Company.


Swift Response Request, 24-2 at 9 of 71. Swift responded:

     Response: Swift Pork objects to this request, pursuant to
     Federal Rule of Civil Procedure 26(b)(1), on the grounds that it
     is overbroad and not relevant to the subject matter of this action
     nor is it proportional to the needs of the case because at all
     times relevant to this action Plaintiff was an employee of Swift
     Pork Company and was not an employee of JBS Live Pork,
     LLC or JBS USA, LLC. Swift Pork further objects to this request
     as vague, overbroad, and unduly burdensome because it is not
     limited to a relevant time period or relevant subject matter.

Swift Request Response, 24-2 at 9-10 of 71.

     The Court sustains the objection that the request is vague and not

proportional to the needs of the case. The term “business relationship” is

undefined and vague. The request also is not limited to their relationship

with respect to employees at the Plant. The request is also cumulative for

that same reasons as Request 24.

Request 27

     Request 27 to Swift asked for:
                               Page 45 of 57
      A copy of all business documents used by Defendant Swift
      Pork Company including but not limited to letterhead and PAP
      Form (Personnel Action Form).

Swift Request Response, at 24-2 10 of 71. Swift responded:

      Response: Swift Pork objects to this request, pursuant to
      Federal Rule of Civil Procedure 26(b)(1), on the grounds that it
      is overbroad and not relevant to the subject matter of this action
      nor is it proportional to the needs of the case. Swift Pork further
      objects to this request as vague, overbroad, and unduly
      burdensome because it is not limited to a relevant time period
      or subject matter.

Swift Request Response, 24-2 at 10 of 71.

      The Court sustains the objection that the request is overly broad and

not proportional to the needs of the case. A request for all business

documents is extremely broad and not at all limited to documents relevant

to this case. The Court, in its discretion, directs Swift to produce a copy of

its letterhead and any Personnel Action Form used between January 1,

2015 and December 31, 2016. These documents may be relevant or lead

to relevant evidence about which entity controlled employment decisions at

the Plant. See Amended Complaint ¶ 16 ( Gonzalez alleges that during his

employment he received documents, including his termination letter, that

indicated that JBS USA employed him.).




                                Page 46 of 57
Interrogatories to Swift

      Gonzalez asks the Court to compel more complete responses to

Interrogatories 3-15.The Court addresses each below.

Interrogatory 3

      Describe the process by which Defendant Swift Pork Company
      notifies its employees that they are being disciplined for
      violation of the attendance policy.

Motion, Group Exhibit 2, Defendant Swift Pork Company’s Answers to

Plaintiff’s First Set of Interrogatories (Swift Interrogatory Response), 24-2 at

14 of 71. Swift responded:

      Answer: Swift Pork objects to this interrogatory as vague,
      overbroad, and unduly burdensome because it is not limited
      to a relevant time period. Subject to and without waiving these
      objections, see documents produced herein SWIFT00001 -
      SWIFT00029; SWIFT00047 - SWIFT00053.

Swift Interrogatory Response, 24-2 at 14 of 71. Swift’s document

references in its responses to these Interrogatories referred Gonzalez to

Swift’s written policies and Gonzalez’s personnel and medical files. See

Opposition, at 6. The Court finds the response was sufficient. Swift may

refer to documents produced if the burden of deriving the answer from the

documents is the same for either party. Fed. R. Civ. P. 33(d). Gonzalez

asks for internal procedures. Gonzalez can read the written policies as

easily as Swift. The reference to such documents is an appropriate

                                Page 47 of 57
response under Rule 33(d) to this Interrogatory. The Court will not compel

a further response.

Interrogatory 4

     Interrogatory 4 to Swift asked:

     Prior to his termination, had Plaintiff Gabriel Gonzalez been
     disciplined by Defendant Swift Pork Company. If yes, please
     state:
         a. The date of each disciplinary action;

          b. Whether   the disciplinary action was written or oral; and

          c. What,
                 if any, corrective action was ordered and taken for
           each disciplinary action.

Swift Interrogatory Response, 24-2 at 14 of 71. Swift responded:

     Answer: See documents produced herein SWIFT00031 –
     SWIFT00174.

Swift Interrogatory Response, 24-2 at 14 of 71. The Court finds the

response was sufficient. Either party can review personnel files to find

records of discipline. The response was appropriate under Rule 33(d).

Gonzalez argues that the personnel file might not be complete or might not

be accurate. Such speculation is not sufficient to require Swift to go

beyond reviewing Gonzalez’s personnel file to answer this inquiry.

Gonzalez can find the information just as easily as Swift. The Court will not

compel a further response. If Gonzalez uncovers a factual basis to



                                 Page 48 of 57
question the accuracy of the personnel file, he may renew his request for a

more thorough response.

Interrogatory 5

     Interrogatory 5 to Swift asked:

     Please state, in detail, Defendant Swift Pork Company's policy
     and/or procedure governing medical leave requests, including
     the processing and determinations of those requests that are
     submitted by its employees. If the policy and/or procedure
     changed, please describe in detail when and what the
     change(s) occurred.

Swift Interrogatory Response, 24-2 at 14 of 71. Swift responded:

     Answer: Swift Pork objects to this interrogatory as vague,
     overbroad, and unduly burdensome because it is not limited to
     a relevant time period. Subject to and without waiving these
     objections, see documents produced herein SWIFT0000l -
     SWIFT00029; SWIFT00175 - SWIFT00180.

Swift Interrogatory Response, 24-2 at 14 of 71. The Court finds the

response was sufficient. Either party can read Swift’s policies. The

reference to such documents is an appropriate response under Rule 33(d)

in this case. The Court will not compel a further response.

Interrogatory 6

     Interrogatory 6 to Swift asked:

     If Defendant Swift Pork Company contends Plaintiff Gabriel
     Gonzalez was not entitled to leave under the FMLA for any or
     all requested time including leave(s) of absence state with
     particularity all facts supporting the contention for each request
     so deemed.
                               Page 49 of 57
Swift Interrogatory Response, 24-2 at 15 of 71. Swift responded:

      Answer: After Plaintiff submitted his FMLA paperwork, it was
      determined that his absences did not qualify under the FMLA
      because they did not meet the criteria under the FMLA because
      Plaintiff did not submit adequate documentation and did not
      suffer from a serious medical condition under the FMLA. See
      also documents produced herein SWIFT00175 -SWIFT00181;
      SWIFT00191 - SWIFT00199.

Swift Interrogatory Response, 24-2 at 15 of 71. The Court finds the

response was sufficient. Swift stated the basis for its contention. Swift did

not just refer Gonzalez to documents. Swift should supplement this answer

by the close of discovery if it intends to rely on additional evidence not

otherwise produced during discovery.

Interrogatory 7, 8, 9, 10, 11, and 12

      Interrogatory 7 to Swift asked:

      For each FMLA request and/or medical leave request made by
      Plaintiff Gabriel Gonzalez between March 1, 2016 and March
      30, 2016, please that the following: the date, location, the
      individuals and contents of each and every conversation, in
      writing or orally, between all employees or agents of Defendant
      Swift Pork Company regarding either the approval or denial of
      each of Plaintiff’s requests and the basis for either granting or
      denying the requests. Identify each document that was
      reviewed, used and/or created during the decision making
      process, provide a basis for the decision, or was used in an
      after the fact analysis of the decision.

Swift Interrogatory Response, 24-2 at 15 of 71. Interrogatory 8 to Swift

asked:
                                Page 50 of 57
     Identify anyone who is an employee or agent of Defendant
     Swift Pork Company who communicated, in writing or orally,
     with Plaintiff Gabriel Gonzalez regarding his absences and/or
     need for FMLA or other leave between March 1, 2016 and
     March 30, 2016, and state when the communication occurred,
     the form of communication, identify who initiated the
     communication and why, what was communicated, and identify
     all of the people involved in the communication.

Swift Interrogatory Response, 24-2 at 15-16 of 71. Interrogatory 9 to Swift

asked:

     Identify anyone who is an employee or agent of Defendant
     Swift Pork Company who communicated, in writing or orally,
     with any of Plaintiff Gabriel Gonzalez's health care
     professionals between March 1, 2016 and March 30, 2016, and
     state when the communication occurred, the form of
     communication, identify who initiated the communication and
     why, what was communicated, and identify all of the people
     involved in the communication.

Swift Interrogatory Response, 24-2 at 16 of 71. Interrogatory 10 to Swift

asked:

     If Defendant Swift Pork Company contends that Plaintiff Gabriel
     Gonzalez failed to report to Defendant Swift Pork Company or
     its' agents as instructed on the status of his condition and need
     for a medical leave of absence, state with particularity all facts
     supporting the contention for each instance so deemed.

Swift Interrogatory Response, 24-2 at 16 of 71.

     Interrogatory 11 to Swift asked:

     If Defendant Swift Pork Company contends Plaintiff Gabriel
     Gonzalez did not timely give notice that leave was requested
     under FMLA, state with particularity the facts supporting that
     contention for each and every instance so deemed.
                               Page 51 of 57
Swift Interrogatory Response, at 24-2 16 of 71. Interrogatory 12 to Swift

asked:

      If Defendant Swift Pork Company contends that Plaintiff Gabriel
      Gonzalez did not provide certification or sufficient certification
      or recertification of the serious health condition he had, state
      with particularity all facts supporting the contention for each and
      every absence so deemed.

Swift Interrogatory Response, at 24-2 17 of 71.

      Swift responded to Interrogatory 7:

      Answer: See documents produced herein SWIFT00175 -
      SWIFT00181; SWIFT00191 - SWIFT00213.

Swift Interrogatory Response, 24-2 at 16 of 71. Swift responded to

Interrogatories 8, 9, 10, 11, and 12 with the same answer:

      Answer: See Answer to Interrogatory No. 7.

Swift Interrogatory Response, 24-2 at 16-17 of 71. Swift did not

object to any of these interrogatories.

      Swift’s answers are inadequate and fail to comply with Rule 33.

According to Swift, the documents identified in Answer to Interrogatory 7

contain answers to Gonzalez’s interrogatories asking for: (1) all internal

communications between Swift employees about Gonzalez’s FMLA leave

requests; (2) all documents relied on or created in connection with

decisions regarding Gonzalez’s leave requests; (3) all communications with

                                Page 52 of 57
Gonzalez regarding his absences in March 2016; (4) all communications

with all of Gonzalez’s health care providers in March 2016; (5) all facts on

which Swift relies to contend that Gonzalez failed to report his need for

medical leave to Swift agents as instructed; (6) all facts on which Swift

relies to contend that Gonzalez did not give timely notice of his FMLA leave

requests; and (7) all facts on which Swift relies to contend that Gonzalez

did not provide certification of his medical condition. Even if the answers

are true, Swift violated Rule 33(d)(1) by failing to identify the documents

responsive to each of these six separate interrogatories in sufficient detail

to enable Gonzalez to locate and identify the responsive documents to

each interrogatory as readily as Swift could. Gonzalez is not required to

guess which documents Swift intended to relate to which interrogatory.

Given Swift’s inability to comply with Rule 33(d) with respect to these six

interrogatories, the Court orders Swift to provide complete answers to each

of these interrogatories without reference to documents, except that Swift

shall identify the documents described in the last sentence of Interrogatory

7.

Interrogatory 13

      Interrogatory 13 to Swift asked:

      Identify any employees of Defendant Swift Pork Company at its'
      8295 Arenzville Road, Beardstown, IL 62618 location who
                                Page 53 of 57
     requested medical leave(s) of absence, whether or not
     specified as FMLA leave, from January 2012 to the present
     date, and state for each employee whether his or her request
     was granted or denied, identify the people involved in making
     the decision, why the leave was granted or denied, and state
     whether Defendant required the employee to provide it with
     medical certification and whether the certification was given.

Swift Interrogatory Response, 24-2 at 17 of 71. Swift responded:

     Answer: Swift Pork objects to this interrogatory, pursuant to
     Federal Rule of Civil Procedure 26(b)(1), on the grounds that it
     is not relevant to the subject matter of this action nor is it
     proportional to the needs of the case because Plaintiff does not
     allege that he was treated differently than any other employee
     employed by Swift Pork at its 8295 Arenzville Road,
     Beardstown, IL 62618 location. Information related to other
     employee medical leaves is wholly irrelevant to this action
     based upon the allegations contained in Plaintiff’s complaint.
     Swift Pork further objects to this interrogatory as overbroad and
     unduly burdensome because the time period specified in this
     interrogatory is overbroad.

Swift Interrogatory Response, 24-2 at 17 of 71.

     The Court sustains the objection that the interrogatory is vague. The

term “medical leave(s) of absence, whether or not specified as FMLA

leave” is not defined. That term reasonably could include every time an

employee took a day off sick. If so, the interrogatory is overly broad and

not proportional to the needs of the case. Compiling a record of every time

one of the 2,000 employees at the Plant took a day off sick would impose a

significant burden on Swift and the result would not provide meaningful



                               Page 54 of 57
information for any issue in the case. Given the vagueness of the

interrogatory, the objection in sustained.

Interrogatory 14

      Interrogatory 14 to Swift asked:

      As to the decision to terminate Plaintiff Gabriel Gonzalez
      employment:

      a)    Identify each person who had input into that decision,
            participated in that decision, finally made or executed that
            decision, and state the role of each person (e.g.
            recommended the decision, reviewed the decision, made
            the decision, communicated the decision, etc.);

      b)    Specify the dates of and identify the participants in any
            and all discussions (verbal or written) in deciding to
            terminate Plaintiff s employment;

      c)    Specify each reason for terminating Plaintiff s
            employment, and;

      d)    Identify each document that was reviewed, used and/or
            created during the decision making process, provide a
            basis for the decision, or was used in an after the fact
            analysis of the decision.

Swift Interrogatory Response, 24-2 at 18 of 71. Swift responded:

      Answer: Plaintiff was terminated pursuant to Swift Pork's
      attendance policy due to his accumulation of attendance points.
      See documents produced herein SWIFT00047 - SWIFT00053;
      SWIFT00079 - SWIFT00080; SWIFT00147 - SWIFT00149;
      SWIFT00157; SWIFT00160 -SWIFT00161; SWIFT00170 -
      SWIFT00174.




                                Page 55 of 57
Swift Interrogatory Response, 24-2 at 18 of 71. The Court directs Swift to

provide a list of the individuals who participated in the decision to terminate

Gonzalez and the role each person played. The remainder of the response

is sufficient.

Interrogatory 15

      Interrogatory 15 to Swift asked:

      List any and all employees who have been terminated since
      January 2012 for going over the maximum number of
      attendance points within a specific period, per the attendance
      policy and include the date of termination, the number of
      attendance points over the maximum attendance points and the
      supervisors, management or any person in a position of
      authority who participated in the action.

Swift Interrogatory Response, 24-2 at 18 of 71. Swift states that it will

provide a responsive list of terminated employees upon the entry of

an appropriate protective order. Opposition, at 6. The Court notes

that much of the information sought about employees other than

Gonzalez should also be protected by such a protective order. The

Court directs the parties to prepare an agreed protective order for the

Court’s consideration.

      The Court has allowed Gonzalez’s motion in part. In such

cases, the Court may apportion the cost of bringing and responding

to the Motion. Fed. R. Civ. P. 37(a)(5)(C). The Court in its discretion

                                Page 56 of 57
determines that each party should bear its or his own expenses

incurred in connection with this Motion.

        THEREFORE, IT IS ORDERED that Plaintiff Gabriel

Gonzalez’s Motion to Compel Defendants’ Discovery Responses

(d/e 24) is ALLOWED in part and DENIED in part. Defendants shall

provide all supplemental responses called for in this Opinion by April

5, 2019. The parties shall also provide the Court with an agreed

proposed protective order for the Court’s consideration by March 15,

2019.

ENTER: February 26, 2019




                             s/   Tom Schanzle-Haskins
                             TOM SCHANZLE-HASKINS
                       UNITED STATES MAGISTRATE JUDGE




                               Page 57 of 57
